Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on June 11, 2008 File Nos. 033-11495; 811-04989 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-18F-1 NOTIFICATION OF ELECTION TO RULE 18f-1 UNDER THE INVESTMENT COMPANY ACT OF 1940 VOYAGEUR MUTUAL FUNDS II (Exact Name of Registrant) NOTIFICATION OF ELECTION The undersigned registered open-end investment company (Registrant) hereby notifies the Securities and Exchange Commission that it elects to commit itself to pay in cash all redemptions by a shareholder of record as provided by Rule 18f-1 under the Investment Company Act of 1940. It is understood that this election is irrevocable while such Rule is in effect unless the Commission by order upon application permits the withdrawal of this Notification of Election. SIGNATURE Pursuant to the requirements of Rule 18f-1 under the Investment Company Act of 1940, the Registrant has caused this notification of election to be duly executed on its behalf in the city of Philadelphia and the state of Pennsylvania on the 11th day of June, 2008. Signature: VOYAGEUR MUTUAL FUNDS II, on behalf of its Series By: /s/ Cori E. Daggett Cori E. Daggett Vice President, Associate General Counsel, Assistant Secretary Attest: /s/ David F. Connor David F. Connor Vice President, Deputy General Counsel, Secretary
